Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered July 14, 1986, convicting him of robbery in the second degree, criminal possession of stolen property in the second degree and unauthorized use of a vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law and the facts, by reducing the defendant’s conviction of criminal possession of stolen property in the second degree to criminal possession of stolen property in the third degree, vacating the sentence imposed thereon, and remitting the matter to the Supreme Court, Kings County, for resentencing on that conviction; as so modified, the judgment is affirmed.
Contrary to the defendant’s contentions, the evidence adduced at bar, when viewed in a light most favorable to the prosecution, was legally sufficient to support the defendant’s conviction of robbery in the second degree and unauthorized use of a vehicle in the first degree (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence on those convictions (see, CPL 470.15 [5]). However, the defendant’s conviction of criminal posses*227sion of stolen property in the second degree under Penal Law former § 165.45 must be reduced to criminal possession of stolen property in the third degree, inasmuch as the People failed to adduce any evidence of value at trial (see, People v Funchess, 137 AD2d 831; People v James, 111 AD2d 254, affd 67 NY2d 662).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Hooper, J. P., Sullivan, Harwood and Balletta; JJ., concur.